DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on August 4, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 1, 8, and 15.

Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued its claims overcome the 101 rejection. Examiner does not find this argument persuasive. Applicant merely alleges its claims overcome the rejection through the submitted amendments. Applicant provided no explanation or analysis as to how its claims overcome the subject matter eligibility rejection. Applicant’s amended claims do not overcome the 101 rejection, the claims still recite an abstract idea. The claims do not contain a practical application of the abstract idea or significantly more.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-20 under 35 USC 103 as being unpatentable over the prior art. Applicant argued that the cited art does not teach the newly amended limitations. Examiner has conducted an updated search based on the new amendments. In view of that search, Examiner will not provide an art rejection at this time. Examiner withdraws this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 8, and 15, these claims lack written support for the limitation “determine a value associated with the image data using an image processing model”.

Claims  2-7, 9-14, and 16-20 are rejected due to their dependence on independent claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as outputting an image associated with a financial transaction. 
Regarding Claim 1
Claims 1 recites the limitations of: 
a record log associated with an account that is registered to the application, 
wherein the record log is generated remotely and includes records and respective metadata associated with one or more of the records; 
detect that the application is presenting a record of the record log, 
wherein the record includes a transaction value; 
determine a characteristic of the record of the record log, wherein the characteristic includes at least one of a time associated with the record or a location associated with the record; 
determine that image data is associated with the record based on the characteristic and image metadata associated with the image data,
determine that the image data is associated with the record: 
determine a value associated with the image data using an image processing model, 
and verify that the image data is associated with the record based on the value and the transaction value;
and cause the application to output an image in association with the record, 
wherein the image is based on the image data and provides context associated with the record.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

Regarding Claim 8
Claims 8 recites the limitations of: 
a record log associated with an account that is registered; 
determining that a user interface is presenting the record log; 
obtaining record metadata that identifies a characteristic of a record of the record log, wherein the record includes a transaction value; 
analyzing, based on the record metadata, a local data structure to identify image data associated with an event involving the record; 
determining that the record is associated with the event based on the characteristic and image metadata associated with the image data, 
wherein the image metadata is stored in association with the image data, 
wherein determining that the record is associated with the event comprises:    
determining a value associated with the image data using an image processing model, 
and verifying that the event is associated with the record based on the value and the transaction value; 
and present, in association with the record, an image associated with the image data.  

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

Regarding Claim 15
Claim 15 recites the limitations of:
a record log associated with an account, wherein the record log is received; 
obtain record metadata that identifies a characteristic of a record of the record logs 
wherein the record log includes a transaction value; 
determine, based on the characteristic, that the record is associated with image data stored in a local data structure of the device, 
determine that the record is associated with the image data: 
determine a value associated with the image data using an image processing model, 
and verify that the image data is associated with the record based on the value and the transaction value; 
and present an image, in association with the record
wherein the image is associated with the image data.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a device, one or more records, a display, one or more memories, a local data structure, one or more processors, an application, a user interface, an image processing model, a non-transitory computer-readable medium, a set of instructions, a backend system; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receive a record log 
present an image
as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a device, one or more records, a display, one or more memories, a local data structure, one or more processors, an application, a user interface, an image processing model, a non-transitory computer-readable medium, a set of instructions, a backend system; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receive a record log 
present an image

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0013], [0046-0052] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, the dependent claims 2-7, 9-14, and 16-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Applicant has amended their claims. Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693